Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive. Applicant notes that Shalaby and Egnelov disclose sutures having two different types of filaments, each type having its own absorption profile, in order to allow for a change in properties after the absorption of the faster absorbing variety of filaments. No specific argument is presented as to how the prior art of Shalaby in view of Egnelov and Koyfman fails to meet the limitations of claim 1. Egnelov teaches that an entirely absorbable suture may comprise a first variety filament making up 99% of the cross-section of the suture and a second variety filament making up the remaining 1% of the cross-section of the suture. Therefore, such a modification to the prior art of Shalaby, another entirely absorbable suture made of first and second variety filaments, but silent on the relative number of each variety of filaments, would have been obvious as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). With such a modification, the braided suture of Shalaby (as modified in view of Egnelov) will have mechanical properties over time while in vivo substantially equivalent to an equivalent braid having only the first variety filaments due to the very small number (i.e., 1% of total cross-section area) of second variety filaments in the braided suture. It is noted that the instant invention contributes this property to the very few number of second variety filaments present as compared to the number of the first variety filaments in par. [0100] of the instant application's publication US 2018/0221021. 
Applicant asserts that Koyfman, Shalaby, and Egnelov have an object to improve or change mechanical properties over time in vivo. It is noted that the claims of the instant invention do not require that mechanical properties remain the same over time in vivo, nor does .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10-18, 20, and 64-67 Shalaby et al. (US 2009/0024151; “Shalaby”) in view of Egnelov (US 2013/0211430) and Koyfman (US 2005/0149119; Koyfman”). Regarding claim 1, Shalaby discloses an implantable medical device comprising a collection of filaments comprising a first variety of filaments (e.g., filaments of material “B” forming core of braided suture; [0054]) made of a first polymeric material, and a second variety filament (e.g., any of filaments of material “A” forming sheath portion of braided suture [0054]) different from the first variety filaments (see abstract; [0054]; claims 1, 6 of Shalaby) due to a different filamentary material (see at least [0018] and [0054]), wherein the implantable medical device is a braided suture which is entirely absorbable (see at least example 14: [0054]; claim 10 of Shalaby). 
Shalaby discloses the invention substantially as stated above, but does not expressly disclose that the braided suture has mechanical properties over time in vivo substantially equivalent to the mechanical properties of an equivalent braided suture having only the first variety of filaments. Shalaby discloses that the percentage of first and second filaments may vary and further discloses that the amount of each type of filament affects the mechanical properties of the suture (see table XI).  Engelov discloses another entirely absorbable suture that may comprise first and second variety filaments (see fig. 2, 4; [0009]). The first variety filaments may comprise up to 99% of the cross-section ([0021]), while the second variety filaments occupy the remaining percentage of the total cross-section area.  It would have been obvious to one of ordinary skill in the art to have modified the prior art of Shalaby to construct the suture such that the first variety filaments (e.g., core filaments) make up 99% of the cross-section since Engelov discloses that such an arrangement is known in the art of biodegradable sutures and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  With such a modification, the braided suture has mechanical properties over time while in vivo substantially equivalent to an equivalent braided suture having only the first variety filaments due to the very small number (i.e., 1% of total cross-section area) of second variety filaments in the braided suture of Shalaby as modified in view of Engelov. It is noted that the instant invention contributes this property to the very few number of second variety filaments present as compared to the number of first variety filaments (see [0100] of instant application’s publication US 2018/0221021).
Shalaby also fails to disclose that the second variety filament is pre-coated, pre-impregnated, or compounded with a biomedically useful agent prior to combining with the plurality of first variety filaments. Koyfman discloses another braided suture which includes biodegradable filaments (e.g., 35) pre-coated, pre-impregnated, or compounded with an antimicrobrial agent ([0009], [0030], [0065]-[0066]) prior to combining with a plurality of first In re Leshin, 125 USPQ 416).
Regarding claim 6, as taught by Koyfman, the biomedically useful agent comprises an antimicrobial agent (see [0030] of Koyfman). 
Regarding claim 10, Koyfman further teaches that the absorbable filaments of a suture may include a pH modifying agent (tricalcium phosphate) in order to induce bone growth ([0030]) and therefore one skilled in the art would have found it obvious to have modified the first or second variety filaments of the prior art of Shalaby to include a pH modifying agent as taught by Koyfman so that it too may have the associated advantages. 
Regarding claim 11, the second variety filament is made of a second polymeric material ([0004]; [0054] of Shalaby).
Regarding claim 12, the first and second polymeric materials are both absorbable and have different absorption profiles (see abstract) of Shalaby. 
Regarding claims 13 and 14, Shalaby discloses that the second variety filament may have a faster or slower degradation rate since the sheath may be made of the fast or slow degrading composition ([0054]).
Regarding claims 15-17, 65, and 66 Shalaby discloses that the second variety filament may comprise a polymeric material, including copolymers containing at least one monomer of In re Leshin, 125 USPQ 416). According to the instant application, polycaprolactone has a high affinity to, and high solubility of, triclosan (see [0089] of instant application’s publication US 2018/0221021).
 Regarding claims 17 and 66, Koyfman teaches that the second variety filament may be made entirely of polycaprolactone ([0027]). As discussed above, the biomedically useful agent (triclosan as taught by Kofyman) is preferentially concentrated into the second variety filament (wherein the second filament is considered the polycaprolactone filament as taught by Koyfman; [0009], [0027], [0030]).
Regarding claim 18, see [0004] and claim 2 of Shalaby.
Regarding claim 20, Shalaby discloses a coating surrounding the collection of filaments (see surface coating disclosed in [0006], [0009]).
Regarding claim 64, the second variety filament (one of the bioabsorbable filaments impregnated with biomedically useful agent) is a single filament. It is noted that the claim as currently worded does not require that the medical device comprises only one second variety filament. Rather, the claimed second variety filament is a single filament. However, in the interest of compact prosecution, it is noted that Engelov discloses that it is known to construct sutures comprising first and second variety filaments from any number of individual filaments 
Regarding claim 67, the second variety filament has less mechanical strength than the first variety filaments. In particular, the first variety filaments and second variety filament (i.e., filaments of component B and filament of component A of Shalaby) may comprise any of P1, P2, P3 or P4 (or combinations thereof; see [0020]-[0024]), as disclosed by Shalaby (noting that the second variety filaments may either be the faster or slower degrading filaments; [0032] and [0054]). When the second variety filament comprise a 50/50 copolymer of P2 and P3, they have less mechanical strength than the first variety filaments made of only P2 (as understood in view of Tables I and V: See especially tables I and V, B2 and B6 columns, “Strength, Kpsi” row). It is further noted that the second variety filament makes up only 1% of the cross-sectional area as taught by Engelov, while the first variety filaments make up 99% of the cross-sectional area. 
Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby in view of Engelov and Koyfman as applied to claims 1 and 20 above, and further in view of Gross et al. (US 2010/0179646; “Gross”). Regarding claim 9, Shalaby in view of Engelov of Koyfman discloses the invention substantially as stated above including that the second variety filament is pre-coated, pre-impregnated, or compounded with a biomedically useful agent, but does not expressly disclose that the biomedically useful agent comprises glucose oxidase. 
Gross discloses that it is known to incorporate glucose oxidase into a medical device such as suture in order to provide an antimicrobial barrier (see [0005],[0060],[0194],[0276]). The glucose oxidase may be provided as a coating ([0183]) or may be impregnated in the medical element (see fig. 4; [0207]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Shalaby to include glucose oxidase as the biomedically useful agent In re Leshin, 125 USPQ 416). 
Regarding claim 21, Shalaby in view of Engelov and Kofyman discloses the invention substantially as stated above including a coating surrounding the collection of filaments, wherein the coating may have a biomedically useful agent according to Shalaby, but does not expressly disclose that the coating includes a chemical compound which interacts with the biomedically useful agent.
Gross discloses that it is known to coat a medical device such as suture with glucose oxidase in order to provide an antimicrobial barrier (see [0005],[0060],[0194],[0276]). Gross further teaches the inclusion of a pH-sensitive coating over the glucose oxidase, the pH-sensitive coating dissolving and releasing the glucose oxidase in response to the pH of the vicinity passing a threshold indicating infection ([0192],[0198]). Gross also teaches that glucose may also be coupled to the suture in order to react with the glucose oxidase to reduce infection ([0205]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Shalaby to include glucose oxidase as the biomedically useful agent in the coating for the predictable result of providing a known alternative means of reducing infection at the surgical site via a suture coating that contains an antimicrobial agent. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). The pH sensitive coating taught by Gross can be considered to interact with the biomedically useful agent by keeping it covered until a pH threshold that is indicative of infection has been passed, and thereafter allowing release of the glucose oxidase by exposing it. It would have been obvious to have also incorporated such a pH sensitive compound as taught by Gross .
Claims 29-30, 32-35, 37-38, 41, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby in view of Engelov, Koyfman, and Nelson et al. (US 6,596,296; “Nelson”). 
Shalaby discloses an implantable medical device (e.g., braided suture as per example 14; see also abstract; [0006], [0054]) comprising a collection of filaments comprising a plurality of first variety filaments made of a first polymeric material (e.g., core filaments of material “B” as discussed in [0054]) and a second variety filament (a filament of material “A” of sheath portion of suture – [0054]) different from the first variety filaments due to a different filamentary material (see at least [0018], [0054]), and at least one third variety filament (another of the filaments of the sheath or the core– [0054]; note: the instant specification states that the second and third variety filaments may be made from the same polymeric material in par. [0095] of US 2018/0221021; therefore, the at least one third variety filament may be considered one of the filaments making up the braid sheath for example). Shalaby discloses that it is known to provide a biomedically useful agent as part of the suture in the form of a surface coating, but fails to expressly disclose that the second variety filament is pre-coated, pre-impregnated, or compounded with a first medically useful agent and the at least one third variety filament is coated or impregnated with a second biomedically useful agent, with the first and second biomedically useful agents being different from one another. 
Koyfman discloses another braided suture which includes biodegradable filaments (e.g., 35), wherein the filaments are pre-coated, pre-impregnated, or compounded with an antimicrobrial agent prior to combining with a plurality of first variety filaments ([0009], [0030],[0065]-[0066]), and further discloses triclosan and chlorhexidine gluconate as suitable examples of the agent ([0030]). Nelson discloses another multifilament implant and further discloses that different filaments of the implant may have different therapeutic agents 
Shalaby further fails to expressly disclose that the braided suture has mechanical properties substantially equivalent to the mechanical properties of an equivalent braided suture having only the first variety of filaments. Shalaby discloses that the percentage of first, second, and third filaments may vary (wherein the second and third filament comprise the same polymeric material, but have different biomedically useful agents as taught by Nelson) and further discloses that the amount of each type of filament affects the mechanical properties of the suture (see table XI).  Engelov discloses another entirely absorbable suture that may comprise first, second and third filaments (see fig. 3, 5; [0009]). The first variety filaments may comprise up to 98% of the cross-section ([0025]), while the second and third variety filaments occupy the remaining percentage of the total cross-section area.  It would have been obvious to one of ordinary skill in the art to have modified the prior art of Shalaby to construct the suture such that the first variety filaments (e.g., core filaments) make up 98% of the cross-section since Engelov discloses that such an arrangement is known in the biodegradable suture art, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  With such a modification, the braided suture has mechanical properties over time while in vivo substantially equivalent to an equivalent braided suture having only the first variety of filaments due to the very small number (i.e., 2% of total cross-section area) of second and third variety filaments in the braided suture of Shalaby as modified in view of Engelov. It is noted that the instant invention contributes this property to the very few number of second and third variety 
Regarding claim 30, the second variety filaments and the at least one third variety filaments are made from a second polymeric material and a third polymeric material. It is noted that the broadest reasonable interpretation of this claim does not require that the second polymeric material and the third polymeric material are different materials. The second variety filament and the at least one third variety filament comprise different biomedically useful agents coated or incorporated therein as taught by Nelson. 
Regarding claims 37-38, the second and third polymeric materials (e.g., second filament being a sheath filament and third filament being a core filament; see [0054] of Shalaby) are absorbable polymers and have different absorption rates ([0054] of Shalaby). As taught by Nelson, it is known to incorporate different agents into different fibers of a multifilament implant and therefore incorporating different biomedically useful agents into each of these polymeric materials would have been obvious. As a result of the differing absorption rates of the second and third polymeric materials, the first and second biomedical useful agents have a different release profile. 
Regarding claims 32, 34, and 35, Koyfman discloses the use of one or more antimicrobial agents such as triclosan and chlorhexidine gluconate, which are also antibiotics. In view of Nelson’s disclosure that it is known to provide different bioactive agents on different fibers of a medical device, it would have been obvious to incorporate triclosan on either the second or third filaments of Shalaby and the chlorhexidine gluconate on the other of the second or third filaments of the suture of Shalaby since such agents are known in the art according to Koyfman and such a modification leads to the predictable result of providing protection against a wide array of bacteria with tailored spatial distribution and release kinetics of the therapeutic agents. Triclosan and chlorhexidine gluconate are both useful on gram positive and gram negative bacteria, and are both antibiotics.  
Regarding claims 33 and 41, Koyfman further teaches the use of one or more biomedically useful agents which include an antimicrobial agent (e.g., triclosan) and a pH modifier (tricalcium phosphate). In view of Nelson’s disclosure that it is known to provide different bioactive agents on different fibers of a medical device (col. 7, ll. 1-7), it would have been obvious to one skilled in the art to modify the prior art of Shalaby to include an antimicrobial agent as disclosed by Koyfman for the first biomedically useful agent and a pH modifying agent as disclosed by Koyfman for the second biomedically useful agent since it is known to provide different therapeutic agents on different fibers of a multifilament implant according to Nelson and the combination of a tricalcium phosphate on one filament and triclosan on another filament leads to the predictable result of discouraging infection while promoting angiogenesis. It is further noted that Nelson discloses several pH modifying agents such as Tris, polylactic acid, and a nucleic acid for use with a multifilament medical implant.
Regarding claim 68, the second variety filament has less mechanical strength than the first variety filaments. In particular, the first variety filaments and second variety filament (i.e., filaments of component B and filament of component A of Shalaby) may comprise any of P1, P2, P3 or P4 (or combinations thereof; see [0020]-[0024]), as disclosed by Shalaby (noting that the second variety filaments may either be the faster or slower degrading filaments; [0032] and [0054]). When the second variety filament comprise a 50/50 copolymer of P2 and P3, they have less mechanical strength than the first variety filaments made of only P2 (as understood in view of Tables I and V: See especially tables I and V, B2 and B6 columns, “Strength, Kpsi” row). It is further noted that the second variety filament makes up only 1% of the cross-sectional area as taught by Engelov, while the first variety filaments make up 99% of the cross-sectional area. 
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby in view of Engelov , Koyfman, and Nelson as applied to claim 29 above and further in view of Gross. Shalaby in view of Engelov, Koyfman, and Nelson discloses the invention substantially as stated above, including the use of a first biomedically useful agent on one of the second variety filaments and a second biomedically useful agent, different from the first, on another of the second variety filaments or on the third variety filament. Shalaby in view of Engelov, . 
Gross discloses that it is known to coat a medical device such as suture with glucose oxidase in order to provide an antimicrobial barrier (see [0005],[0060],[0194],[0276]). Gross teaches that glucose may also be coupled to the suture in order to react with the glucose oxidase to reduce infection ([0205]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Shalaby in view of Engelov and Nelson to use glucose and glucose oxidase as the first and second biomedically useful agents in order to provide a known, alternative means of reducing infection at the surgical site. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby in view of Engelov, Koyfman, and Nelson as applied to claim 29 above and further in view of Chudzik et al. (US 2007/0065481; Chudzik). Shalaby in view of Engelov, Koyfman, and Nelson discloses the invention substantially as stated above in more detail with respect to claim 29 including that the first and second biomedically useful agents associated with the second and third filaments may be different, but fails to disclose that the first and second biomedically useful agents are an acidic agent and an alkaline agent. 
Chudzik discloses a coating for use on suture ([0162]), the coating comprising therapeutic agents in the form of an acidic agent such as hyaluronic acid ([0147],[0213]) or salicylic acid ([0201]) and an alkaline agent such as sodium hypochlorite ([0198]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Shalaby in view of Engelov and Nelson to use an acidic agent and an alkaline agent, as taught by Chudzik, as the first and second biomedically useful agents since such a modification is merely a substitution of one known therapeutic agent for another for the predictable result of tailoring the In re Leshin, 125 USPQ 416).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






KSH 2/18/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771